DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention group II, claims 8-20 in the reply filed on 12/6/2021 is acknowledged.
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/6/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-20 is/are rejected under 35 U.S.C. 103 as being obvious over Nakano et al. US 2015/0083276 (Nakano).
Nakano teaches a method for projecting a black Zn plated steel sheet(abstract), comprising removing air inside a sealed container[0051], and contacting the Zn plated steel sheet with water vapor with 30-100RH% at 100-200ºC[0052-0057] for a period of 4 hours to form a black oxide coating layer having a L value of 60 or less[0044].

Since Nakano teaches that the oxygen in the seal container is less than 13% and the sealed container was vacuumed, the examiner concludes it would have been obvious to one of ordinary skill in the art to have incorporated an oxygen injection step as claimed into the process of Nakano in order to maintain the oxygen level and achieve desired amount of oxidation for desired level of blackness in the coating layer in the process of Nakano.
Regarding claims 9-10, it would have been well within the skills of an ordinary artisan to have adjusted the pressure of the sealed container during the vacuuming step and the oxygen injection step via routine optimization in order to control the amount of oxygen level in the sealed container to achieve desired L value in the coating layer.
Regarding claims 11-12, the water vapor temperature and humidity either read on or significantly overlap the claimed temperature and humidity.
	Regarding claims 13-14, the upper limit of 13% oxygen as taught by Nakano is very close to the claimed lower limit of 14%, so that one of ordinary skill in the art would have expected that the process of Nakano operating at 13% oxygen to produce a black coating layer that is substantially similar to claimed black coating layer.  Therefore, a prima facie case of obviousness exists.  See MPEP 2144.05.  
Regarding claims 15-16, although Nakano teaches that the water vapor contacting step can take 4 hours, the examiner maintains that it would have been well within the skills of an ordinary artisan to have arrived at the claimed humidifying heat treatment duration via routine optimization in order to achieve desired black oxide 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOIS L ZHENG whose telephone number is (571)272-1248. The examiner can normally be reached Mon-Fri 8:15-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LOIS ZHENG
Primary Examiner




/LOIS L ZHENG/Primary Examiner, Art Unit 1733